DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/023,810 filed on March 28, 2022.  Claims 1 to 20 are currently pending with the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2022 was filed before the mailing date of the final rejections.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4, 6, 11, 13, 18, and 20 are objected to because of the following informalities:  
Claim 4 recites “wherein propagating each of the demand values” in line 1, which appears to contain typographical errors that render the terminology of the limitation inconsistent in view of amendments to claim 3, and that should read “wherein propagating the demand value”.  Same rationale applies to claims 11, 13, and 18, since they recite similar limitations. 
Claim 6 reads “updating the propagation the demand value” in line 2, which contains a typographical error and should read “updating the propagation of the demand value”.  Same rationale applies to claim 20, since it recites similar limitations.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the weights represent fractions of the mutually exclusive options represented in the end products represented by the member of the first set of members” in line 25.  The intention of this limitation is not clear.  It is not clear how the mutually exclusive options, which are represented by the members of the second set of members at the second level, as indicated in lines 15 and 16, can also be represented in the end products by the member of the first set of members.  This limitation appears contradictory, and therefore, renders the claim indefinite.  For purposes of examination, Examiner will interpret this limitation as “the weights represent fractions of the mutually exclusive options”.  Same rationale applies to claims 8 and 15, since they recite similar limitations.
Claim 1 recites “the respective two or more first-member-second-member relationships” in line 27.  There is insufficient antecedent basis for this limitation in the claim. Same rationale applies to claims 8 and 15, since they recite similar limitations.
Claims 2 to 7, 9 to 14, and 16 to 20, inherit the same deficiencies described above, by virtue of their dependency on claims 1, 8, and 15.
Claim 12 further recites “each of the two or more member-member relationships” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kootale (U.S. Publication No. 2003/0093284), in view of Balasubramhanya et al. (U.S. Publication No. 2015/0186825) hereinafter Balasubramhanya, in view of Toebben et al. (U.S. Publication No. 2015/0213154) hereinafter Toebben, and further in view of Richard (U.S. Publication No. 2012/0053989).
	As to claim 1:
	Kootale discloses:
	A method for enabling multiple parents with weights in a multidimensional database, comprising: 
providing a multidimensional database server executing on a computer [Paragraph 0018 teaches multidimensional database server that stores data in a hierarchical and multidimensional format]; 
providing a hierarchical structure of data dimensions on the multidimensional database server [Paragraph 0018 teaches data is stored in a hierarchical and multidimensional 
format; Paragraph 0024 teaches members and dimensions are hierarchically related];
providing, within the hierarchical structure of data dimensions, a plurality of members [Paragraph 0024 teaches hierarchically related members in adjacent levels of the dimensions reflect parent-child relationships between members, therefore, a plurality of members at different levels of the hierarchy; Paragraph 0026 teaches multiple members in a hierarchy, including members at a first level, i.e. Components, Base Units, Options are at a first level, Hard Drives, Memory Boards, CPUs are at a second level of the hierarchy].
Kootale does not appear to expressly disclose the data structured as a directed acyclic graph (DAG) comprising a plurality of nodes; members represented by the plurality of nodes of the DAG;  wherein the plurality of members comprise  at least a first set of members being at a first level and representing end products; wherein the plurality of members comprise  at least a second set of members being at a second level and representing options; wherein the plurality of members comprise at least a third set of members being at a third level and representing components; wherein a member of the first set of members at the first level comprises two or more first-member-second-member relationships with two or more members of the second set of members at the second level, wherein the two or more members at the second level represent mutually exclusive options; wherein each member of the second set of members at the second level comprises one or more second-member-third-member relationships with one more members of the third set of members at the third level; associating each of the one or more second-member-third-member relationships with a multiplier of a plurality of multipliers representing a number of components; and associating each of the two or more first-member-second-member relationships with a weight of a plurality of weights, wherein the weights represent fractions of the mutually exclusive options represented in the end products represented by the member of the first set of members; and storing each weight in said DAG as an attribute of metadata of the two or more first-member-second-member relationships; and storing each multiplier in said DAG as an attribute of metadata of each of the one or more second-member-third-member relationships.
Balasubramhanya discloses:
the data structured as a directed acyclic graph (DAG) comprising a plurality of nodes [Paragraph 0017 teaches constructing a graph data structure of dimension hierarchies of data; Paragraph 0039 teaches data can be modeled as directed acyclic graphs (DAGs), where graph nodes are components and graph edges represent relationships between the components]; 
members represented by the plurality of nodes of the DAG [Paragraph 0041 teaches constructing the graph data structure, where the graph data structure is a DAG, including nodes, and edges that indicate a hierarchical relationship between the nodes in the graph; Paragraph 0011 teaches Fig. 8 illustrates an example graph representing a BOM with a dimension hierarchy projected onto it; Paragraph 0090 teaches an example graph representing a BOM, where types of finished goods share some components]; 
wherein the plurality of members comprise at least a first set of members being at a first level and representing end products [Paragraph 0090 teaches a graph representing a BOM, including finished goods, therefore, end products; Fig. 8 teaches end goods Bikes and Trikes as end products in Graph 40]; 
wherein the plurality of members comprise at least a second set of members being at a second level [Paragraph 0039 teaches BOM modeled as directed acyclic graphs, where the graph nodes are components, and graph edges represent relationships between the components, assemblies, and finished goods, therefore, including a second set of members being at a second level; Paragraph 0067 teaches DAG for a bike BOM, which is a collection of nodes, representing components, materials, and assemblies, and directed edges representing the relationships between the nodes; Fig. 6 teaches Bike as end product in the first level, and members at a second level]; 
wherein the plurality of members comprise at least a third set of members being at a third level and representing components [Paragraph 0067 teaches DAG for a bike BOM, which is a collection of nodes, representing components, materials, and assemblies, and directed edges representing the relationships between the nodes; Fig. 6 teaches components at a third level]; 
wherein a member of the first set of members at the first level comprises two or more first-member-second-member relationships with two or more members of the second set of members at the second level [Fig. 6 teaches a member, Bike, having multiple relationships with members at the second level; Fig. 8 teaches Bike DAG, where the member Bike at the first level has relationships with two members of the second set of members at the second level]; 
wherein each member of the second set of members at the second level comprises one or more second-member-third-member relationships with one more members of the third set of members at the third level [Fig. 6 teaches members at the second level, having relationships with members at the third level; Fig. 8 teaches Bike DAG, where members at the second level have relationships with members of the third set of members at the third level]; 
associating each of the one or more second-member-third-member relationships with a multiplier of a plurality of multipliers representing a number of components [Fig. 6 teaches relationships between members of the second and third layers associated with a multiplier; Paragraph 0070 teaches quantities of components may be represented in the edges connecting the components with a higher level node]; and 
storing each weight in said DAG as an attribute of metadata of the respective two or more first-member-second-member relationships [Paragraph 0107 teaches yield metric, represented as a percentage of the components, hence, a weight;  Paragraph 0070 teaches yield factors can also be stored in the edge information, therefore, storing a weight as attribute of metadata of respective members relationships; Paragraph 0119 teaches volume, cost, price, and all data is stored in the DAG as edge attributes]; and 
storing each multiplier in said DAG as an attribute of metadata of each of the one or more second-member-third-member relationships [Paragraph 0070 teaches edges of a DAG can contain usage and yield information defining relationships between two components/assemblies represented as nodes, where the quantities or values are stored in the DAG as edge information of the edges connecting the members or nodes; Paragraph 0119 teaches volume, cost, price, and all data for a contribution analysis is stored in the DAG as edge attributes, where the data stored as edge attributes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by incorporating a data structured as a directed acyclic graph (DAG) comprising a plurality of nodes; members represented by the plurality of nodes of the DAG;  wherein the plurality of members comprise  at least a first set of members being at a first level and representing end products; wherein the plurality of members comprise at least a second set of members being at a second level; wherein the plurality of members comprise at least a third set of members being at a third level and representing components; wherein a member of the first set of members at the first level comprises two or more first-member-second-member relationships with two or more members of the second set of members at the second level; wherein each member of the second set of members at the second level comprises one or more second-member-third-member relationships with one more members of the third set of members at the third level; associating each of the one or more second-member-third-member relationships with a multiplier of a plurality of multipliers representing a number of components; and storing each weight in said DAG as an attribute of metadata of the two or more first-member-second-member relationships; and storing each multiplier in said DAG as an attribute of metadata of each of the one or more second-member-third-member relationships, as taught by Balasubramhanya [Paragraph 0017, 0039, 0041, 0059, 0070, 0071, 0104, 0119], because both applications are directed to the analysis of member relationships in a hierarchical structure, including analysis of products costs, demands and allocation of values; incorporating a DAG comprising members represented as nodes, and including attributes of the relationships between the members provides a highly intuitive representation of the members, components and products, and arranges these elements in a manner well suited for efficient traversal, increasing thereby the accuracy and efficiency in computation of cost and profitability information for building cost models and determining demand, while avoiding metric errors (See Balasubramhanya [0034], [0046], [0067], [0104]).
Neither Kootale nor Balasubramhanya appear to expressly disclose a set of members representing options; wherein the two or more members at the second level represent mutually exclusive options; and associating each of the two or more first-member-second-member relationships with a weight of a plurality of weights, wherein the weights represent fractions of the mutually exclusive options represented in the end products represented by the member of the first set of members; and storing each weight.
Toebben discloses:
a set of members representing options [Paragraph 0026 teaches nodes may represent options, e.g., type of frame, wheels, etc., that can be available on various models]; 
wherein the two or more members at the second level represent mutually exclusive options [Paragraph 0025 teaches hierarchical structure including intermediate level nodes, where the nodes may correspond to product variants; Paragraph 0026 teaches nodes may represent options, e.g., type of frame, wheels, etc., that can be available on various models, therefore, mutually exclusive options].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by incorporating a set of members representing options; wherein the two or more members represent mutually exclusive options, as taught by Toebben [Paragraph 0025, 0026], because both applications are directed to the analysis of member relationships in a hierarchical structure, including analysis of products costs, demands and allocation of values; incorporating members that represent mutually exclusive options in a visual representation, as a graph, enables the user to define, in an easier and more intuitive way, selection condition for the variants, e.g., to prevent incompatible variants from being included in a specific product, and may provide for sales process constraints, which may allow a user to restrict the possible combinations to maximize profit and/or reduce manufacturing time  (See Toebben [0028]).
Neither Kootale nor Balasubramhanya nor Toebben appear to expressly disclose associating each of the two or more first-member-second-member relationships with a weight of a plurality of weights, wherein the weights represent fractions of the mutually exclusive options represented in the end products represented by the member of the first set of members; and storing each weight.
Richard discloses:
associating each of the two or more first-member-second-member relationships with a weight of a plurality of weights, wherein the weights represent fractions of the mutually exclusive options represented in the end products represented by the member of the first set of members [Paragraph 0035 teaches a three level hierarchy that includes a root node, two children nodes, and three grandchildren nodes, where the root node includes a forecasted demand of 100, and a disaggregation factor of 60, 40, where the left child node is assigned 60% and the right child node is assigned 40%; Fig. 7 teaches hierarchy including weights associated to the relationships between a first level node and the second level nodes, where the weights are a fraction of mutually exclusive options; Paragraph 0004 teaches a disaggregation factor; Paragraph 0019 teaches each parent node may be associated with a disaggregation factor that dictates how the forecasted demand is to be divided among the children nodes]; and storing each weight [Paragraph 0019 teaches maintaining a data structure containing product demand data; Paragraph 0021 teaches storing metadata regarding the structure of a demand planning hierarchy].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by associating each of the two or more first-member-second-member relationships with a weight of a plurality of weights, wherein the weights represent fractions of the mutually exclusive options represented in the end products; and storing each weight, as taught by Richard [Paragraph 0019, 0021, 0035], because the applications are directed to the analysis of members relationships in a hierarchical structure, including analysis and updates of demand forecasts of products; using product/child relationships with disaggregation values, it is possible to drill down through different levels of aggregations to view product demand data at a desired level of granularity (See Richard [0018]).

As to claim 2:
	Kootale discloses:
associating the member of the first set of members at the first level with a demand value of a plurality of demand values [Paragraph 0024 teaches demand forecasts associated with the members is the aggregated demand for the hierarchically related members in lower levels; Paragraph 0030 teaches demand values may be derived using traditional forecasting techniques and suitable information concerning products, geographic areas, customers, and or other dimensions, and are associated with the members at one level].

As to claim 3:
	Kootale discloses:
propagating the demand value of the plurality of demand values associated with the member of the first set of members at the first level along each of the two or more first-member-second-member relationships with the member of the second set of members at the second level [Paragraph 0030 teaches given the demand for a member in one level of the hierarchy, the demand for each of the related members in the next lowest level may be determined by disaggregating the forecast or demand data for the parent, between the children, therefore, propagating the demand value from the parent members to the child members; Paragraph 0031 teaches the value of the demand associated with a parent is divided among its children according to the relative current values associated with the children, therefore, propagating the demand values to the children members in the lower level].

As to claim 4:
	Kootale as modified by Richard discloses:
propagating each of the demand values utilizes the weight associated with each of the two or more first-member-second-member relationships [Richard - Paragraph 0026 teaches propagation through the demand planning hierarchy, by disaggregating down to lower level nodes, therefore, propagating utilizes the disaggregation factors, which are the weights associated with each relationship or nodes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by altering each of the weights of the plurality of weights associated with each of the two or more member-member relationships based upon an input received from a client tier, as taught by Richard [Paragraph 0019, 0020], because both applications are directed to the analysis of members relationships in a hierarchical structure, including analysis and updates of demand forecasts of products; performing the propagation based on input received from a client, increases accuracy in the demand picture, while improving the system’s speed and efficiency (See Richard [0002], [0025]).

As to claim 5:
	Kootale as modified by Richard discloses:
altering each of the weights of the plurality of weights associated with each of the two or more first-member-second-member relationships based upon an input received from a client tier [Richard - Paragraph 0019 teaches a change to the disaggregation factor at the node may be received; Paragraph 0020 teaches a user may change a disaggregation factor of a node, or change a forecasted demand of a node of the hierarchy].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by altering each of the weights of the plurality of weights associated with each of the two or more member-member relationships based upon an input received from a client tier, as taught by Richard [Paragraph 0019, 0020], because both applications are directed to the analysis of members relationships in a hierarchical structure, including analysis and updates of demand forecasts of products; performing the propagation based on input received from a client, increases accuracy in the demand picture, while improving the system’s speed and efficiency (See Richard [0002], [0025]).

As to claim 6:
	Kootale as modified by Richard discloses:
updating the propagation the demand value associated with the member of the first set of members at the first level along each of the two or more first-member-second-member relationships based upon the altered weights associated with each of the two or more first-member-second-member relationships [Richard - Paragraph 0020 teaches a user may change a disaggregation factor of a node, or change a forecasted demand of a node of the hierarchy, where in response to the changes made by the users, the hierarchy manager may propagate effects of those changes to other nodes in the demand planning hierarchy].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by updating the propagation of each of the demand values associated with each of the two or more members of the first set of members at the first level along each of the two or more member-member relationships based upon the altered weights associated with each of the two or more member-member relationships, as taught by Richard [Paragraph 0020], because both applications are directed to the analysis of members relationships in a hierarchical structure, including analysis and updates of demand forecasts of products; performing the propagation of demand, increases accuracy in the demand picture, while improving the system’s speed and efficiency (See Richard [0002], [0025]).

As to claim 7:
Kootale as modified by Richard discloses:
updating the propagation of the demand value is done in real time based upon the received input from the client tier [Richard - Paragraph 0019 teaches disaggregation factor dictates how the forecasted demand at the parent node is to be divided among the children’s nodes;  Paragraph 0022 teaches disaggregation factor may dictate which percentage or weight of the forecasted demand at the parent node is to be distributed to each of the parent’s child nodes; Paragraph 0024 teaches adjustment propagation may be performed in real-time after a change is made; Paragraph 0026 teaches adjustments down the hierarchy to lower level nodes using user controlled percentages in the form of disaggregation factors; Paragraph 0036 teaches propagation may be in real-time, e.g., almost immediately after receiving the value].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by updating the propagation of each of the demand values is done in real time based upon the received input from the client tier, as taught by Richard [Paragraph 0024, 0036], because both applications are directed to the analysis of members relationships in a hierarchical structure, including analysis and updates of demand forecasts of products; performing the propagation in real-time, increases accuracy in the demand picture, while improving the system’s speed and efficiency (See Richard [0002], [0025]).

	
As to claim 8:
	Kootale discloses:
	A system for enabling multiple parents with weights in a multidimensional database, comprising: a computer that includes one or more microprocessors [20, Computer, Fig. 1]; and 
a multidimensional database server executing on the computer [Paragraph 0018 teaches multidimensional database server that stores data in a hierarchical and multidimensional format]; 
a hierarchical structure of data dimensions on the multidimensional database server [Paragraph 0018 teaches data is stored in a hierarchical and multidimensional format; Paragraph 0024 teaches members and dimensions are hierarchically related];
wherein the hierarchical structure of data dimensions comprises a plurality of members [Paragraph 0024 teaches hierarchically related members in adjacent levels of the dimensions reflect parent-child relationships between members, therefore, a plurality of members at different levels of the hierarchy; Paragraph 0026 teaches multiple members in a hierarchy, including members at a first level, i.e. Components, Base Units, Options are at a first level, Hard Drives, Memory Boards, CPUs are at a second level of the hierarchy]. 
Kootale does not appear to expressly disclose the data structured as a directed acyclic graph (DAG) comprising a plurality of nodes; members represented by the plurality of nodes of the DAG;  wherein the plurality of members comprise  at least a first set of members being at a first level and representing end products; wherein the plurality of members comprise  at least a second set of members being at a second level and representing options; wherein the plurality of members comprise at least a third set of members being at a third level and representing components; wherein a member of the first set of members at the first level comprises two or more first-member-second-member relationships with two or more members of the second set of members at the second level, wherein the two or more members at the second level represent mutually exclusive options; wherein each member of the second set of members at the second level comprises one or more second-member-third-member relationships with one more members of the third set of members at the third level; associating each of the one or more second-member-third-member relationships with a multiplier of a plurality of multipliers representing a number of components; and associating each of the two or more first-member-second-member relationships with a weight of a plurality of weights, wherein the weights represent fractions of the mutually exclusive options represented in the end products represented by the member of the first set of members; and storing each weight in said DAG as an attribute of metadata of the two or more first-member-second-member relationships; and storing each multiplier in said DAG as an attribute of metadata of each of the one or more second-member-third-member relationships.
Balasubramhanya discloses:
the data structured as a directed acyclic graph (DAG) comprising a plurality of nodes [Paragraph 0017 teaches constructing a graph data structure of dimension hierarchies of data; Paragraph 0039 teaches data can be modeled as directed acyclic graphs (DAGs), where graph nodes are components and graph edges represent relationships between the components]; 
members represented by the plurality of nodes of the DAG [Paragraph 0041 teaches constructing the graph data structure, where the graph data structure is a DAG, including nodes, and edges that indicate a hierarchical relationship between the nodes in the graph; Paragraph 0011 teaches Fig. 8 illustrates an example graph representing a BOM with a dimension hierarchy projected onto it; Paragraph 0090 teaches an example graph representing a BOM, where types of finished goods share some components]; 
wherein the plurality of members comprise at least a first set of members being at a first level and representing end products [Paragraph 0090 teaches a graph representing a BOM, including finished goods, therefore, end products; Fig. 8 teaches end goods Bikes and Trikes as end products in Graph 40]; 
wherein the plurality of members comprise at least a second set of members being at a second level [Paragraph 0039 teaches BOM modeled as directed acyclic graphs, where the graph nodes are components, and graph edges represent relationships between the components, assemblies, and finished goods, therefore, including a second set of members being at a second level; Paragraph 0067 teaches DAG for a bike BOM, which is a collection of nodes, representing components, materials, and assemblies, and directed edges representing the relationships between the nodes; Fig. 6 teaches Bike as end product in the first level, and members at a second level]; 
wherein the plurality of members comprise at least a third set of members being at a third level and representing components [Paragraph 0067 teaches DAG for a bike BOM, which is a collection of nodes, representing components, materials, and assemblies, and directed edges representing the relationships between the nodes; Fig. 6 teaches components at a third level]; 
wherein a member of the first set of members at the first level comprises two or more first-member-second-member relationships with two or more members of the second set of members at the second level [Fig. 6 teaches a member, Bike, having multiple relationships with members at the second level; Fig. 8 teaches Bike DAG, where the member Bike at the first level has relationships with two members of the second set of members at the second level]; 
wherein each member of the second set of members at the second level comprises one or more second-member-third-member relationships with one more members of the third set of members at the third level [Fig. 6 teaches members at the second level, having relationships with members at the third level; Fig. 8 teaches Bike DAG, where members at the second level have relationships with members of the third set of members at the third level]; 
associating each of the one or more second-member-third-member relationships with a multiplier of a plurality of multipliers representing a number of components [Fig. 6 teaches relationships between members of the second and third layers associated with a multiplier; Paragraph 0070 teaches quantities of components may be represented in the edges connecting the components with a higher level node]; and 
storing each weight in said DAG as an attribute of metadata of the respective two or more first-member-second-member relationships [Paragraph 0107 teaches yield metric, represented as a percentage of the components, hence, a weight;  Paragraph 0070 teaches yield factors can also be stored in the edge information, therefore, storing a weight as attribute of metadata of respective members relationships; Paragraph 0119 teaches volume, cost, price, and all data is stored in the DAG as edge attributes]; and 
storing each multiplier in said DAG as an attribute of metadata of each of the one or more second-member-third-member relationships [Paragraph 0070 teaches edges of a DAG can contain usage and yield information defining relationships between two components/assemblies represented as nodes, where the quantities or values are stored in the DAG as edge information of the edges connecting the members or nodes; Paragraph 0119 teaches volume, cost, price, and all data for a contribution analysis is stored in the DAG as edge attributes, where the data stored as edge attributes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by incorporating a data structured as a directed acyclic graph (DAG) comprising a plurality of nodes; members represented by the plurality of nodes of the DAG;  wherein the plurality of members comprise  at least a first set of members being at a first level and representing end products; wherein the plurality of members comprise at least a second set of members being at a second level; wherein the plurality of members comprise at least a third set of members being at a third level and representing components; wherein a member of the first set of members at the first level comprises two or more first-member-second-member relationships with two or more members of the second set of members at the second level; wherein each member of the second set of members at the second level comprises one or more second-member-third-member relationships with one more members of the third set of members at the third level; associating each of the one or more second-member-third-member relationships with a multiplier of a plurality of multipliers representing a number of components; and storing each weight in said DAG as an attribute of metadata of the two or more first-member-second-member relationships; and storing each multiplier in said DAG as an attribute of metadata of each of the one or more second-member-third-member relationships, as taught by Balasubramhanya [Paragraph 0017, 0039, 0041, 0059, 0070, 0071, 0104, 0119], because both applications are directed to the analysis of member relationships in a hierarchical structure, including analysis of products costs, demands and allocation of values; incorporating a DAG comprising members represented as nodes, and including attributes of the relationships between the members provides a highly intuitive representation of the members, components and products, and arranges these elements in a manner well suited for efficient traversal, increasing thereby the accuracy and efficiency in computation of cost and profitability information for building cost models and determining demand, while avoiding metric errors (See Balasubramhanya [0034], [0046], [0067], [0104]).
Neither Kootale nor Balasubramhanya appear to expressly disclose a set of members representing options; wherein the two or more members at the second level represent mutually exclusive options; and associating each of the two or more first-member-second-member relationships with a weight of a plurality of weights, wherein the weights represent fractions of the mutually exclusive options represented in the end products represented by the member of the first set of members; and storing each weight.
Toebben discloses:
a set of members representing options [Paragraph 0026 teaches nodes may represent options, e.g., type of frame, wheels, etc., that can be available on various models]; 
wherein the two or more members at the second level represent mutually exclusive options [Paragraph 0025 teaches hierarchical structure including intermediate level nodes, where the nodes may correspond to product variants; Paragraph 0026 teaches nodes may represent options, e.g., type of frame, wheels, etc., that can be available on various models, therefore, mutually exclusive options].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by incorporating a set of members representing options; wherein the two or more members represent mutually exclusive options, as taught by Toebben [Paragraph 0025, 0026], because both applications are directed to the analysis of member relationships in a hierarchical structure, including analysis of products costs, demands and allocation of values; incorporating members that represent mutually exclusive options in a visual representation, as a graph, enables the user to define, in an easier and more intuitive way, selection condition for the variants, e.g., to prevent incompatible variants from being included in a specific product, and may provide for sales process constraints, which may allow a user to restrict the possible combinations to maximize profit and/or reduce manufacturing time  (See Toebben [0028]).
Neither Kootale nor Balasubramhanya nor Toebben appear to expressly disclose associating each of the two or more first-member-second-member relationships with a weight of a plurality of weights, wherein the weights represent fractions of the mutually exclusive options represented in the end products represented by the member of the first set of members; and storing each weight.
Richard discloses:
associating each of the two or more first-member-second-member relationships with a weight of a plurality of weights, wherein the weights represent fractions of the mutually exclusive options represented in the end products represented by the member of the first set of members [Paragraph 0035 teaches a three level hierarchy that includes a root node, two children nodes, and three grandchildren nodes, where the root node includes a forecasted demand of 100, and a disaggregation factor of 60, 40, where the left child node is assigned 60% and the right child node is assigned 40%; Fig. 7 teaches hierarchy including weights associated to the relationships between a first level node and the second level nodes, where the weights are a fraction of mutually exclusive options; Paragraph 0004 teaches a disaggregation factor; Paragraph 0019 teaches each parent node may be associated with a disaggregation factor that dictates how the forecasted demand is to be divided among the children nodes]; and storing each weight [Paragraph 0019 teaches maintaining a data structure containing product demand data; Paragraph 0021 teaches storing metadata regarding the structure of a demand planning hierarchy].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by associating each of the two or more first-member-second-member relationships with a weight of a plurality of weights, wherein the weights represent fractions of the mutually exclusive options represented in the end products; and storing each weight, as taught by Richard [Paragraph 0019, 0021, 0035], because the applications are directed to the analysis of members relationships in a hierarchical structure, including analysis and updates of demand forecasts of products; using product/child relationships with disaggregation values, it is possible to drill down through different levels of aggregations to view product demand data at a desired level of granularity (See Richard [0018]).

As to claim 9:
	Kootale discloses:
the member of the first set of members at the first level is associated with a demand value of a plurality of demand values [Paragraph 0024 teaches demand forecasts associated with the members is the aggregated demand for the hierarchically related members in lower levels; Paragraph 0030 teaches demand values may be derived using traditional forecasting techniques and suitable information concerning products, geographic areas, customers, and or other dimensions, and are associated with the members at one level].

As to claim 10:
	Kootale discloses:
the demand value associated with the member of the first set of members at the first level is propagated along each of the two or more first-member-second-member relationships with the member of the second set of members at the second level [Paragraph 0030 teaches given the demand for a member in one level of the hierarchy, the demand for each of the related members in the next lowest level may be determined by disaggregating the forecast or demand data for the parent, between the children, therefore, propagating the demand value from the parent members to the child members; Paragraph 0031 teaches the value of the demand associated with a parent is divided among its children according to the relative current values associated with the children, therefore, propagating the demand values to the children members in the lower level].

As to claim 11:
	Kootale as modified by Richard discloses:
propagating each of the demand values utilizes the weight associated with each of the two or more first-member-second-member relationships [Richard - Paragraph 0026 teaches propagation through the demand planning hierarchy, by disaggregating down to lower level nodes, therefore, propagating utilizes the disaggregation factors, which are the weights associated with each relationship or nodes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by altering each of the weights of the plurality of weights associated with each of the two or more member-member relationships based upon an input received from a client tier, as taught by Richard [Paragraph 0019, 0020], because both applications are directed to the analysis of members relationships in a hierarchical structure, including analysis and updates of demand forecasts of products; performing the propagation based on input received from a client, increases accuracy in the demand picture, while improving the system’s speed and efficiency (See Richard [0002], [0025]).

As to claim 12:
	Kootale as modified by Richard discloses:
each of the weights of the plurality of weights associated with each of the two or more member-member relationships is altered based upon an input received from a client tier [Richard - Paragraph 0019 teaches a change to the disaggregation factor at the node may be received; Paragraph 0020 teaches a user may change a disaggregation factor of a node, or change a forecasted demand of a node of the hierarchy].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by altering each of the weights of the plurality of weights associated with each of the two or more member-member relationships based upon an input received from a client tier, as taught by Richard [Paragraph 0019, 0020], because both applications are directed to the analysis of members relationships in a hierarchical structure, including analysis and updates of demand forecasts of products; performing the propagation based on input received from a client, increases accuracy in the demand picture, while improving the system’s speed and efficiency (See Richard [0002], [0025]).

As to claim 13:
	Kootale as modified by Richard discloses:
the propagation of each of the demand value associated with the member of the first set of members at the first level along each of the two or more first-member-second-member relationships is updated based upon the altered weights associated with each of the two or more first-member-second-member relationships [Richard - Paragraph 0020 teaches a user may change a disaggregation factor of a node, or change a forecasted demand of a node of the hierarchy, where in response to the changes made by the users, the hierarchy manager may propagate effects of those changes to other nodes in the demand planning hierarchy].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by updating the propagation of each of the demand value associated with the member of the first set of members at the first level along each of the two or more first-member-second-member relationships based upon the altered weights associated with each of the two or more first-member-second-member relationships, as taught by Richard [Paragraph 0020], because both applications are directed to the analysis of members relationships in a hierarchical structure, including analysis and updates of demand forecasts of products; performing the propagation of demand, increases accuracy in the demand picture, while improving the system’s speed and efficiency (See Richard [0002], [0025]).

As to claim 14:
Kootale as modified by Richard discloses:
updating the propagation of the demand value is done in real time based upon the received input from the client tier [Richard - Paragraph 0019 teaches disaggregation factor dictates how the forecasted demand at the parent node is to be divided among the children’s nodes;  Paragraph 0022 teaches disaggregation factor may dictate which percentage or weight of the forecasted demand at the parent node is to be distributed to each of the parent’s child nodes; Paragraph 0024 teaches adjustment propagation may be performed in real-time after a change is made; Paragraph 0026 teaches adjustments down the hierarchy to lower level nodes using user controlled percentages in the form of disaggregation factors; Paragraph 0036 teaches propagation may be in real-time, e.g., almost immediately after receiving the value].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by updating the propagation of the demand value is done in real time based upon the received input from the client tier, as taught by Richard [Paragraph 0024, 0036], because both applications are directed to the analysis of members relationships in a hierarchical structure, including analysis and updates of demand forecasts of products; performing the propagation in real-time, increases accuracy in the demand picture, while improving the system’s speed and efficiency (See Richard [0002], [0025]).

	As to claim 15:
	Kootale discloses:
	A non-transitory computer readable storage medium having instructions thereon for enabling multiple parents with weights in a multidimensional database, which when read and executed cause a computer to perform steps comprising:
providing a multidimensional database server executing on a computer [Paragraph 0018 teaches multidimensional database server that stores data in a hierarchical and multidimensional format]; 
providing a hierarchical structure of data dimensions on the multidimensional database server [Paragraph 0018 teaches data is stored in a hierarchical and multidimensional format; Paragraph 0024 teaches members and dimensions are hierarchically related];
providing, within the hierarchical structure of data dimensions, a plurality of members [Paragraph 0024 teaches hierarchically related members in adjacent levels of the dimensions reflect parent-child relationships between members, therefore, a plurality of members at different levels of the hierarchy; Paragraph 0026 teaches multiple members in a hierarchy, including members at a first level, i.e. Components, Base Units, Options are at a first level, Hard Drives, Memory Boards, CPUs are at a second level of the hierarchy]. 
Kootale does not appear to expressly disclose the data structured as a directed acyclic graph (DAG) comprising a plurality of nodes; members represented by the plurality of nodes of the DAG;  wherein the plurality of members comprise  at least a first set of members being at a first level and representing end products; wherein the plurality of members comprise  at least a second set of members being at a second level and representing options; wherein the plurality of members comprise at least a third set of members being at a third level and representing components; wherein a member of the first set of members at the first level comprises two or more first-member-second-member relationships with two or more members of the second set of members at the second level, wherein the two or more members at the second level represent mutually exclusive options; wherein each member of the second set of members at the second level comprises one or more second-member-third-member relationships with one more members of the third set of members at the third level; associating each of the one or more second-member-third-member relationships with a multiplier of a plurality of multipliers representing a number of components; and associating each of the two or more first-member-second-member relationships with a weight of a plurality of weights, wherein the weights represent fractions of the mutually exclusive options represented in the end products represented by the member of the first set of members; and storing each weight in said DAG as an attribute of metadata of the two or more first-member-second-member relationships; and storing each multiplier in said DAG as an attribute of metadata of each of the one or more second-member-third-member relationships.
Balasubramhanya discloses:
the data structured as a directed acyclic graph (DAG) comprising a plurality of nodes [Paragraph 0017 teaches constructing a graph data structure of dimension hierarchies of data; Paragraph 0039 teaches data can be modeled as directed acyclic graphs (DAGs), where graph nodes are components and graph edges represent relationships between the components]; 
members represented by the plurality of nodes of the DAG [Paragraph 0041 teaches constructing the graph data structure, where the graph data structure is a DAG, including nodes, and edges that indicate a hierarchical relationship between the nodes in the graph; Paragraph 0011 teaches Fig. 8 illustrates an example graph representing a BOM with a dimension hierarchy projected onto it; Paragraph 0090 teaches an example graph representing a BOM, where types of finished goods share some components]; 
wherein the plurality of members comprise at least a first set of members being at a first level and representing end products [Paragraph 0090 teaches a graph representing a BOM, including finished goods, therefore, end products; Fig. 8 teaches end goods Bikes and Trikes as end products in Graph 40]; 
wherein the plurality of members comprise at least a second set of members being at a second level [Paragraph 0039 teaches BOM modeled as directed acyclic graphs, where the graph nodes are components, and graph edges represent relationships between the components, assemblies, and finished goods, therefore, including a second set of members being at a second level; Paragraph 0067 teaches DAG for a bike BOM, which is a collection of nodes, representing components, materials, and assemblies, and directed edges representing the relationships between the nodes; Fig. 6 teaches Bike as end product in the first level, and members at a second level]; 
wherein the plurality of members comprise at least a third set of members being at a third level and representing components [Paragraph 0067 teaches DAG for a bike BOM, which is a collection of nodes, representing components, materials, and assemblies, and directed edges representing the relationships between the nodes; Fig. 6 teaches components at a third level]; 
wherein a member of the first set of members at the first level comprises two or more first-member-second-member relationships with two or more members of the second set of members at the second level [Fig. 6 teaches a member, Bike, having multiple relationships with members at the second level; Fig. 8 teaches Bike DAG, where the member Bike at the first level has relationships with two members of the second set of members at the second level]; 
wherein each member of the second set of members at the second level comprises one or more second-member-third-member relationships with one more members of the third set of members at the third level [Fig. 6 teaches members at the second level, having relationships with members at the third level; Fig. 8 teaches Bike DAG, where members at the second level have relationships with members of the third set of members at the third level]; 
associating each of the one or more second-member-third-member relationships with a multiplier of a plurality of multipliers representing a number of components [Fig. 6 teaches relationships between members of the second and third layers associated with a multiplier; Paragraph 0070 teaches quantities of components may be represented in the edges connecting the components with a higher level node]; and 
storing each weight in said DAG as an attribute of metadata of the respective two or more first-member-second-member relationships [Paragraph 0107 teaches yield metric, represented as a percentage of the components, hence, a weight;  Paragraph 0070 teaches yield factors can also be stored in the edge information, therefore, storing a weight as attribute of metadata of respective members relationships; Paragraph 0119 teaches volume, cost, price, and all data is stored in the DAG as edge attributes]; and 
storing each multiplier in said DAG as an attribute of metadata of each of the one or more second-member-third-member relationships [Paragraph 0070 teaches edges of a DAG can contain usage and yield information defining relationships between two components/assemblies represented as nodes, where the quantities or values are stored in the DAG as edge information of the edges connecting the members or nodes; Paragraph 0119 teaches volume, cost, price, and all data for a contribution analysis is stored in the DAG as edge attributes, where the data stored as edge attributes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by incorporating a data structured as a directed acyclic graph (DAG) comprising a plurality of nodes; members represented by the plurality of nodes of the DAG;  wherein the plurality of members comprise  at least a first set of members being at a first level and representing end products; wherein the plurality of members comprise at least a second set of members being at a second level; wherein the plurality of members comprise at least a third set of members being at a third level and representing components; wherein a member of the first set of members at the first level comprises two or more first-member-second-member relationships with two or more members of the second set of members at the second level; wherein each member of the second set of members at the second level comprises one or more second-member-third-member relationships with one more members of the third set of members at the third level; associating each of the one or more second-member-third-member relationships with a multiplier of a plurality of multipliers representing a number of components; and storing each weight in said DAG as an attribute of metadata of the two or more first-member-second-member relationships; and storing each multiplier in said DAG as an attribute of metadata of each of the one or more second-member-third-member relationships, as taught by Balasubramhanya [Paragraph 0017, 0039, 0041, 0059, 0070, 0071, 0104, 0119], because both applications are directed to the analysis of member relationships in a hierarchical structure, including analysis of products costs, demands and allocation of values; incorporating a DAG comprising members represented as nodes, and including attributes of the relationships between the members provides a highly intuitive representation of the members, components and products, and arranges these elements in a manner well suited for efficient traversal, increasing thereby the accuracy and efficiency in computation of cost and profitability information for building cost models and determining demand, while avoiding metric errors (See Balasubramhanya [0034], [0046], [0067], [0104]).
Neither Kootale nor Balasubramhanya appear to expressly disclose a set of members representing options; wherein the two or more members at the second level represent mutually exclusive options; and associating each of the two or more first-member-second-member relationships with a weight of a plurality of weights, wherein the weights represent fractions of the mutually exclusive options represented in the end products represented by the member of the first set of members; and storing each weight.
Toebben discloses:
a set of members representing options [Paragraph 0026 teaches nodes may represent options, e.g., type of frame, wheels, etc., that can be available on various models]; 
wherein the two or more members at the second level represent mutually exclusive options [Paragraph 0025 teaches hierarchical structure including intermediate level nodes, where the nodes may correspond to product variants; Paragraph 0026 teaches nodes may represent options, e.g., type of frame, wheels, etc., that can be available on various models, therefore, mutually exclusive options].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by incorporating a set of members representing options; wherein the two or more members represent mutually exclusive options, as taught by Toebben [Paragraph 0025, 0026], because both applications are directed to the analysis of member relationships in a hierarchical structure, including analysis of products costs, demands and allocation of values; incorporating members that represent mutually exclusive options in a visual representation, as a graph, enables the user to define, in an easier and more intuitive way, selection condition for the variants, e.g., to prevent incompatible variants from being included in a specific product, and may provide for sales process constraints, which may allow a user to restrict the possible combinations to maximize profit and/or reduce manufacturing time  (See Toebben [0028]).
Neither Kootale nor Balasubramhanya nor Toebben appear to expressly disclose associating each of the two or more first-member-second-member relationships with a weight of a plurality of weights, wherein the weights represent fractions of the mutually exclusive options represented in the end products represented by the member of the first set of members; and storing each weight.
Richard discloses:
associating each of the two or more first-member-second-member relationships with a weight of a plurality of weights, wherein the weights represent fractions of the mutually exclusive options represented in the end products represented by the member of the first set of members [Paragraph 0035 teaches a three level hierarchy that includes a root node, two children nodes, and three grandchildren nodes, where the root node includes a forecasted demand of 100, and a disaggregation factor of 60, 40, where the left child node is assigned 60% and the right child node is assigned 40%; Fig. 7 teaches hierarchy including weights associated to the relationships between a first level node and the second level nodes, where the weights are a fraction of mutually exclusive options; Paragraph 0004 teaches a disaggregation factor; Paragraph 0019 teaches each parent node may be associated with a disaggregation factor that dictates how the forecasted demand is to be divided among the children nodes]; and storing each weight [Paragraph 0019 teaches maintaining a data structure containing product demand data; Paragraph 0021 teaches storing metadata regarding the structure of a demand planning hierarchy].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by associating each of the two or more first-member-second-member relationships with a weight of a plurality of weights, wherein the weights represent fractions of the mutually exclusive options represented in the end products; and storing each weight, as taught by Richard [Paragraph 0019, 0021, 0035], because the applications are directed to the analysis of members relationships in a hierarchical structure, including analysis and updates of demand forecasts of products; using product/child relationships with disaggregation values, it is possible to drill down through different levels of aggregations to view product demand data at a desired level of granularity (See Richard [0018]).

As to claim 16:
	Kootale discloses:
associating the member of the first set of members at the first level with a demand value of a plurality of demand values [Paragraph 0024 teaches demand forecasts associated with the members is the aggregated demand for the hierarchically related members in lower levels; Paragraph 0030 teaches demand values may be derived using traditional forecasting techniques and suitable information concerning products, geographic areas, customers, and or other dimensions, and are associated with the members at one level].

As to claim 17:
	Kootale discloses:
propagating the demand value of the plurality of demand values associated with the member of the first set of members at the first level along each of the two or more first-member-second-member relationships with the member of the second set of members at the second level [Paragraph 0030 teaches given the demand for a member in one level of the hierarchy, the demand for each of the related members in the next lowest level may be determined by disaggregating the forecast or demand data for the parent, between the children, therefore, propagating the demand value from the parent members to the child members; Paragraph 0031 teaches the value of the demand associated with a parent is divided among its children according to the relative current values associated with the children, therefore, propagating the demand values to the children members in the lower level].

As to claim 18:
	Kootale as modified by Richard discloses:
propagating each of the demand values utilizes the weight associated with each of the two or more first-member-second-member relationships [Richard - Paragraph 0026 teaches propagation through the demand planning hierarchy, by disaggregating down to lower level nodes, therefore, propagating utilizes the disaggregation factors, which are the weights associated with each relationship or nodes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by altering each of the weights of the plurality of weights associated with each of the two or more first-member-second-member relationships based upon an input received from a client tier, as taught by Richard [Paragraph 0019, 0020], because both applications are directed to the analysis of members relationships in a hierarchical structure, including analysis and updates of demand forecasts of products; performing the propagation based on input received from a client, increases accuracy in the demand picture, while improving the system’s speed and efficiency (See Richard [0002], [0025]).

As to claim 19:
	Kootale as modified by Richard discloses:
altering each of the weights of the plurality of weights associated with each of the two or more first-member-second-member relationships based upon an input received from a client tier [Richard - Paragraph 0019 teaches a change to the disaggregation factor at the node may be received; Paragraph 0020 teaches a user may change a disaggregation factor of a node, or change a forecasted demand of a node of the hierarchy].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by altering each of the weights of the plurality of weights associated with each of the two or more first-member-second-member relationships based upon an input received from a client tier, as taught by Richard [Paragraph 0019, 0020], because both applications are directed to the analysis of members relationships in a hierarchical structure, including analysis and updates of demand forecasts of products; performing the propagation based on input received from a client, increases accuracy in the demand picture, while improving the system’s speed and efficiency (See Richard [0002], [0025]).

As to claim 20:
Kootale as modified by Richard discloses:
updating the propagation the demand value associated with the member of the first set of members at the first level along each of the two or more first-member-second-member relationships based upon the altered weights associated with each of the two or more first-member-second-member relationships [Richard - Paragraph 0020 teaches a user may change a disaggregation factor of a node, or change a forecasted demand of a node of the hierarchy, where in response to the changes made by the users, the hierarchy manager may propagate effects of those changes to other nodes in the demand planning hierarchy]; and
wherein updating the propagation of the demand value is done in real time based upon the received input from the client tier [Richard - Paragraph 0019 teaches disaggregation factor dictates how the forecasted demand at the parent node is to be divided among the children’s nodes;  Paragraph 0022 teaches disaggregation factor may dictate which percentage or weight of the forecasted demand at the parent node is to be distributed to each of the parent’s child nodes; Paragraph 0024 teaches adjustment propagation may be performed in real-time after a change is made; Paragraph 0026 teaches adjustments down the hierarchy to lower level nodes using user controlled percentages in the form of disaggregation factors; Paragraph 0036 teaches propagation may be in real-time, e.g., almost immediately after receiving the value].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kootale, by updating the propagation of the demand value associated with the member of the first set of members at the first level along each of the two or more first-member-second-member relationships based upon the altered weights associated with each of the two or more first-member-second-member relationships, and wherein updating the propagation of the demand value is done in real time based upon the received input from the client tier, as taught by Richard [Paragraph 0024, 0036], because both applications are directed to the analysis of members relationships in a hierarchical structure, including analysis and updates of demand forecasts of products; performing the propagation in real-time, increases accuracy in the demand picture, while improving the system’s speed and efficiency (See Richard [0002], [0025]).

Response to Arguments
	The following is in response to arguments filed on March 28, 2022.  Applicant’s arguments have been carefully and respectfully considered, but are not persuasive.
	In regards to claim 1, Applicant argues that “the references do not disclose weights representing what fraction of each mutually exclusive option is used in an end product, nor do they teach storing such weights in a DAG”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “weights representing what fraction of each mutually exclusive option is used in an end product”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	As presently presented, the claims require “a second set of members representing options, where the members are mutually exclusive options”, and further “weights represent fractions of the mutually exclusive options represented in the end products represented by the member of the first set of members”, which as indicated in the 112 rejections above, has been determined indefinite.  However, Examiner respectfully points out that the claims do not specify what are the “options” represented by the second set of members, nor the claims indicate that the options “are used in an end product”.  In other words, the claims do not limit the “options” to be “options used in an end product”.  Examiner respectfully submits that Richard, discloses “weights representing fractions of the mutually exclusive options represented in the end products represented by the member of the first set of members”, and the combination of Balasubramhanya and Richard discloses “storing each weight in said DAG as an attribute of metadata”. More specifically, Examiner respectfully submits that Balasubramhanya is relied upon for the teachings of the concept of storing edge attributes as metadata in a DAG, where the attributes can include disparate metrics corresponding to the edges, including multipliers, costs, volume, quantity, and yield, where yield is expressed as a fraction of the item represented by the nodes, and therefore, represents the weights.  Richard further discloses the storing of the specific weight metric that represents fractions of the mutually exclusive options.
Richard [Paragraph 0035] teaches a three level hierarchy that includes a root node, two children nodes, and three grandchildren nodes, where the root node includes a forecasted demand of 100, and a disaggregation factor of 60, 40, where the left child node is assigned 60% and the right child node is assigned 40%, therefore, weights that represent fractions of mutually exclusive options.  Richard [Fig. 7] further teaches hierarchy including weights associated to the relationships between a first level node and the second level nodes, where the weights are a fraction of mutually exclusive options, and [Paragraph 0019] teaches each parent node may be associated with a disaggregation factor that dictates how the forecasted demand is to be divided among the children nodes.  Richard  [Paragraph 0019] also teaches maintaining a data structure containing product demand data, and [Paragraph 0021] teaches storing metadata regarding the structure of a demand planning hierarchy, and finally [Paragraph 0032] teaches that the demand planning hierarchy data structure may track data related to the structure, including relationships between the nodes, and disaggregation factors that identify how the expected product demand and the node is divided among children nodes, therefore, storing the weights in the hierarchical structure.  Balasubramhanya [Paragraph 0107] teaches a yield metric, represented as a percentage of the components, hence, a weight, where [Paragraph 0070] yield factors can also be stored in the edge information, therefore, storing a weight as attribute of metadata of respective members relationships, and further [Paragraph 0119] teaches volume, cost, price, and all data is stored in the DAG as edge attributes.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169